Citation Nr: 1743830	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right arm disability, to include as secondary to service-connected right wrist drop. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to June 1983 and from February 2003 to April 2004, to include service in Iraq, with additional Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2012 rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2016 Travel Board hearing, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in July 2016 when, in part, it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, a right arm disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a right arm disability that is secondary to his service-connected right wrist drop.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Post-service VA treatment records show complaints of a tearing sensation in the right upper arm after bowling in March 2006.  The treatment records also note his complaints of right arm and right upper extremity weakness.  

In a June 2012 VA opinion, it was opined that the Veteran's current right arm weakness was less likely than not related to his military service, noting his service treatment records were negative for complaints, findings, or treatment for such symptomatology, and noting that treatment records show he sustained a right arm injury while bowling in March 2006.  

On October 2016 VA examination, after physical examination of the Veteran, it was opined that the Veteran's claimed right arm condition was less likely than not proximately due to or the result of the Veteran's service-connected right wrist drop.  The examiner indicated that there was no right arm disability upon physical examination, and his complaints were related to his service-connected wrist condition.  It was further noted that the reported right arm weakness was, in fact, due to his service-connected wrist drop disability.  

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right arm disability, under any theory of entitlement, as he does not have a current diagnosis of such disability, and has not had a diagnosis of such disability.  

The Board acknowledges that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, after August 2, 1990, and is therefore the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for objective indications of a qualifying chronic disability.  However, in this case, while the Veteran is competent to report right arm symptomatology such as weakness, the Board finds that the Veteran's statements are outweighed by the competent medical evidence of record.  The October 2016 VA examiner, after review of the Veteran's treatment records and physical examination of the Veteran, indicated that the Veteran does not have right arm symptomatology, as his symptomatology was due to his service-connected right wrist drop.  Inasmuch as this opinion was provided by a medical expert competent to provide such an opinion, the Board finds the opinion to be persuasive.  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are of no benefit to the Veteran.  
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right arm disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


